Name: Commission Regulation (EEC) No 1410/87 of 22 May 1987 amending Regulation (EEC) No 854/86 as regards certain detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 5. 87 Official Journal of the European Communities No L 135/11 COMMISSION REGULATION (EEC) No 1410/87 of 22 May 1987 amending Regulation (EEC) No 854/86 as regards certain detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 In addition, for the 1986/87 wine year, producers may deduct quantities of grape must intended for the preparation of concentrated must or rectified concen ­ trated must not yet processed by 15 March from the quantity referred to in the first subparagraph provided that thery undertake to process them by 31 August. If such processing has not taken place by the latter date, producers must deliver for compulsory distillation, in the form of wine, a quantity resulting from the appli ­ cation of the percentage provided for in Article 8 to the quantity of unprocessed must, plus 20 % . That quantity must be delivered by the date fixed by the competent national authority pursuant to Article 12 (5)- THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 39 (9) thereof, Whereas, to calculate the production of each producer to be taken into account when determining quantities to be delivered for compulsory distillation, Article 6 ( 1 ) (b) of Commission Regulation (EEC) No 854/86 (2), as last amended by Regulation (EEC) No 1071 /87 (3), provides that certain products upstream of wine are to be deducted from that quantity, and in particular grape must intended for the preparation of concentrated must and rectified concentrated must which have been used for that purpose before 15 March ; whereas, for the 1986/87 wine year for technical production reasons, grape must intended for the preparation of the said products but not yet processed by that date must also be included in the quantities deduc ­ tible provided that the producer undertakes to process them by 31 August ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraphs are hereby added to Article 6 ( 1 ) of Regulation (EEC) No 854/86 : For the purposes of the preceding subparagraph and by way of derogation from Article 10 ( 1 ) and (2), the notifications referred to in the said provisions may be adjusted up to 31 May 1987. The Member States shall notify the Commission of the quantities adjusted.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 28 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 84, 27. 3 . 1987, p . 1 . I1) OJ No L 80, 25. 3 . 1986, p. 14. (3 OJ No L 104, 16. 4. 1987, p. 17.